Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 1 of 35 PageID: 3




Patrick Trainor, Esquire (Attorney ID 242682019)
LAW OFFICE OF PATRICK TRAINOR, ESQ., LLC
848 Paterson Avenue
East Rutherford, New Jersey 07073
P: (201) 777-3327
pt@ptesq.com
Attorney for Plaintiff Daniel D’Ambly

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


 DANIEL D’AMBLY,

               Plaintiff,                          CIVIL ACTION NO.:

        vs.
                                                                COMPLAINT
 CHRISTIAN EXOO a/k/a ANTIFASH
 GORDON; ST. LAWRENCE UNIVERSITY;                         JURY TRIAL DEMAND
 TRIBUNE PUBLISHING COMPANY; NEW
 YORK DAILY NEWS; VIJAYA GADDE;
 TWITTER, INC; COHEN, WEISS AND
 SIMON, LLP;

               Defendants.


       Plaintiff, Daniel D’Ambly by and through his attorney the Law Office of Patrick Trainor,

Esq., LLC, as and for its Complaint against defendants Christian Exoo a/k/a @AntifashGordon,

St. Lawrence University, Tribune Publishing Company, LLC, New York Daily News, Vijaya

Gadde, Twitter, Inc., and Cohen, Weiss, and Simon, LLP, hereby alleges as follows:

                               STATEMENT OF THE CASE

       1.     This action arises out of the repugnant conduct of defendant Christian Exoo, an

extortionist, known habitual doxer, and member of Antifa, associates with others to conduct

patterns of racketeering activities. Defendant Exoo under the Twitter username

“AntiFashGordon” directs his associates in the “Exoo Enterprise” to conduct violent and



                                               1
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 2 of 35 PageID: 4




extortionate patterns of racketeering activities devoted to “doxing” complete strangers that the

Exoo Enterprise has labeled “fascists” and/or “white supremacists.” To “dox” someone means to

publicly disclose a person’s identity, employer, school, home address, etc., for the purpose of

causing harm to that person. Once the target has been doxed, Exoo directs the Enterprise to

commence a pattern of violent and threatening emails, Tweets, and phone calls to the target’s

employers, professional clients, schools, prospective employers or schools to extort the target’s

termination from employment, expulsion from school, and compel the targets exit from society.

Exoo is aware of the potential illegality of his directives, because he instructs his associates to

use the telephone *67 feature to block their phone numbers when making threatening calls.

       Defendant Exoo identified D’Ambly as a white supremacist and thereafter, directed the

Exoo Enterprise to stalk him in order to learn his true identity. Upon discovering D’Ambly’s

identity, Exoo directed the enterprise to deluge D’Ambly’s employer, the New York Daily News

their parent Tribune Publishing Company and D’Ambly’s labor union the Teamsters, with

violent and threatening Tweets, and phone calls threatening death and personal and physical

harm to their employees and property, in order to extort D’Ambly’s termination. Defendant

Exoo unmistakably directs the Exoo Enterprise’s patterns of racketeering activities through

interstate communications.

       One-person hellbent on destroying the lives of other persons, conspires with, participates

in, and directs an enterprise that engages in patterns of racketeering activities every day by using

interstate communications to threaten physical violence to extort and cause harm to their target.

The enterprise’s associates and co-conspirators include, a major religious university, top lawyer

of a publicly traded corporation and the publicly traded corporation. The Exoo Enterprise’s

associates are motivated by a shared disdain of people labeled fascists and white supremacists.



                                                  2
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 3 of 35 PageID: 5




                                         THE PARTIES

       2.      Plaintiff Daniel D’Ambly (Hereinafter “Plaintiff” or “D’Ambly”), is a twenty-

seven (27) year member of Local One-L, Graphic Communications Conference of the

International Brotherhood of Teamsters, who was employed as a was a plate maker for the New

York Daily News in Jersey City, New Jersey until January 18, 2019. D’Ambly was labeled a

‘fascist’ and/or a ‘white supremacist.’ Plaintiff is an individual domiciled in the State of New

Jersey and a “person” as defined under 18 U.S.C. § 1961(3).

       3.      Defendant Christian Exoo (“Exoo” or “@AntiFashGordon”) is a library building

supervisor and lecturer at St. Lawrence University. Exoo is a self-described anti-fascist,

notorious doxer, and leader of Antifa, who by doxing others has acquired a great deal of

notoriety and infamy. 1 Exoo currently publishes Tweets under Twitter username

“@AntiFashGordon.” Exoo is an individual domiciled in the State of New York and a “person”

as defined under 18 U.S.C. § 1961(3).

       4.      St, Lawrence University (“St. Lawrence” or “STL”) is a private four-year

university with its principal place of business located at 116 Vilas Hall, 23 Romoda Drive,

Canton, New York 13617, and a “person” as defined under 18 U.S.C. § 1961(3).




1
  Anti-Fascists Are Waging A Cyber War – And They’re Winning, Medium.com (Sep. 9, 2019)
https://gen.medium.com/antifas-keyboard-warriors-254f62be2a95 (last accessed Sep. 15, 2020);
Comcast fires employee with alleged ties to Proud Boys, We the People Rally, PhillyVoice.com
(November 15, 2018) https://www.phillyvoice.com/comcast-fires-employee-proud-boys-alt-
right-philadelphia-rally/ (last accessed Sep. 15, 2020); The Right Wing Is Trying to Make It a
Crime to Oppose Fascism, Truthout.org (Aug. 9, 2019) https://truthout.org/articles/the-right-
wing-is-trying-to-make-it-a-crime-to-oppose-fascism/ (last accessed Sep. 15, 2020); How to Spot
An Abuser, Featuring Antifash Gordon, In His Own Words: A Step By Step Guide, and Also
F*** That Guy, Medium.com (Jun. 25, 2020)
https://medium.com/@abuse_isnt_revolutionary/how-to-spot-an-abuser-featuring-antifash-
gordon-in-his-own-abuser-words-7b39f4657b19 (last accessed Sep. 15, 2020).
                                                 3
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 4 of 35 PageID: 6




       5.      Tribune Publishing Company (“Tribune”) is a media company organized under

the laws of the State of Delaware with its principal place of business located at 160 N. Stetson

Avenue, Chicago, Illinois 60601 that conducts its business throughout the United States, and is a

“person” as defined under 18 U.S.C. § 1961(3).

       6.      New York Daily News Company (“Daily News”) is owned by the Tribune

Publishing Company (Tribune and Daily News are sometimes hereinafter referred to collectively

00000as Daily News) with a place of business located at 125 Theodore Conrad Drive, Jersey

City, New Jersey 07305, and 4 New York Plaza, New York, NY 10004. The Daily News is a

“person” as defined under 18 U.S.C. § 1961(3). At all times relevant, the Tribune Publishing

Company had the right and did exercise control over the actions of the New York Daily News.

       7.      Vijaya Gadde (“Gadde”) is the Head of Legal, Public Policy, and Trust and Safety

Lead at Twitter, Inc. At all times relevant, Vijaya Gadde was the sole decision maker and person

authorized to permanently ban Twitter users 0who violated Twitter’s Terms of Service and

Rules. She is a “person” as defined under 18 U.S.C. § 1961(3). Gadde is believed to be

domiciled in the State of California.

       8.      Twitter, Inc. (“Twitter”), is a company organized under the laws of the State of

Delaware with its principal place of business located at 1355 Market Street, San Francisco, CA

94103, that conducts its business globally and a “person” as defined under 18 U.S.C. § 1961(3).

       9.      The Exoo Enterprise is a criminal enterprise as defined under 18 U.S.C. §

1961(4), consisting of Defendant Christian Exoo a/k/a “AntiFashGordon,” who directs the Exoo

Enterprise, St. Lawrence University, Vijaya Gadde, Twitter, Inc., and unidentified associates.




                                                 4
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 5 of 35 PageID: 7




       10.     Cohen, Weiss, and Simon, LLP (“CWS”) is a law firm with its principal place of

business located at 900 3rd Avenue, #2100, New York, New York 10022 and a “person” as

defined under 18 U.S.C. § 1961(3).

                                 JURISDICTION AND VENUE

       11.     Jurisdiction of this Court is proper because this litigation arises under federal law,

namely 18 U.S.C. §§ 1961 to 1968. This Court has jurisdiction over this matter under 28 U.S.C.

§ 1331.

       12.     The Court has supplemental jurisdiction over the state law claims asserted in this

case under 28 U.S.C. § 1367(a).

       13.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims occurred in this District, and

the threatened and actual harm to Plaintiff occurred in this District by reason of Defendants’

conduct as alleged below.

                                  FACTUAL ALLEGATIONS

       14.     In addition to being a Teamster, D’Ambly is a member of the New Jersey

European Heritage Association (“EHA”), a non-violent, pro-domestic policy organization that

the Exoo Enterprise has labeled a white supremacist hate group. D’Ambly, who the Exoo

Enterprise identifies as the leader of EHA, actively participates with other EHA members in

political rallies, peaceful political protests, pamphleteering, and speech that is protected by U.S.

Const. amend. I and N.J. Const. art. I, ¶ 6.

       15.     Defendant Exoo publishes Tweets and doxes others using Twitter username

“@AntiFashGordon” the leading Antifa Twitter account that as of September 16, 2020, has

37,518 followers. The headline of @AntiFashGordon’s public profile states “I expose fascists



                                                  5
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 6 of 35 PageID: 8




via #OSINT, get them fired, de-homed, kicked out of school, etc.” Based on the substance of

@AntiFashGordon’s Tweets he broadly identifies persons who do not share his radical far left

political ideology as fascists and/or white supremacists. Exoo’s definition of fascists and white

supremacists is indiscernible, because he uses the terms broadly and interchangeably.

       16.     Upon information and belief, Exoo is known to Twitter’s Trust & Safety Council

(“TSC”) as a habitual doxer and ban evader. A ban evader is a person who creates a new Twitter

account after receiving a permanent ban. The ban evader’s new account is called a “ban evasion

account.”

       17.     Doxing is prohibited by Twitter’s Private Information Policy within their Terms

of Service and Rules (“TOS”). 2 Twitter’s TOS do not permit permanently banned persons to

create new accounts, 3 a permanent ban means a lifetime ban.

       18.     Upon information and belief, Exoo has had two Twitter accounts permanently

banned for doxing. Twitter has previously permanently banned @ChrisExoo, 4

@ChristianExoo, 5 in addition, Twitter allowed @DoxSavage to change its name

@AntiFashGordon.

       19.     Upon information and belief, the Exoo Enterprise targeted D’Ambly as a white

supremacist at some point in or about January 2018. Thereafter, Exoo directed his associates via

Twitter to uncover D’Ambly’s true identity, for the sole purpose of doxing him.




2
  https://help.twitter.com/en/rules-and-policies/personal-information “You may not publish or
post other people’s private information without their express authorization and permission. We
also prohibit threatening to expose private information or incentivizing others to do so.”
3
  https://help.twitter.com/en/rules-and-policies/enforcement-options “Permanent suspension:
This is our most severe enforcement action. Permanently suspending an account will remove it
from global view, and the violator will not be allowed to create new accounts.”
4
  https://twitter.com/ChrisExoo (last accessed Sep. 15, 2020)
5
  https://twitter.com/ChristianExoo (last accessed Sep. 15, 2020)
                                                6
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 7 of 35 PageID: 9




          20.    Upon information and belief, by September 2018, Twitter received dozens of

complaints directly Tweeted to Twitter Support and Twitter Trust and Safety informing them

that Exoo’s previous Twitter account @DoxSavage was aggressively doxing, which forced

Twitter to investigate the accounts activities. Under Twitter’s normal protocol, accounts being

investigated for violating the TOS are prevented from Tweeting during the investigation. 6

          21.    Twitter ignored their TOS and allowed @DoxSavage to continue Tweeting during

their investigation.

          22.    Upon information and belief, at some point on or about October 1, 2018, Gadde

and Twitter agreed to allow @DoxSavage to undergo a name change in lieu of a permanent ban.

Instead of receiving his third permanent ban, Twitter agreed to change Exoo’s username to

@AntiFashGordon. The unprecedented agreement to allow the name change under these

circumstances was done to ensure the approximate 20,000 @DoxSavage followers were not lost.

          23.    On October 11, 2018, @DoxSavage Tweeted a farewell announcement to his

followers: “Hey folks—I just underwent a name change from @DoxSavage to @AntiFash

Gordon. I’ll be back tomorrow to expose more violent fascists who were on the ground in

Providence on 10/6.” The name change kept the Exoo Enterprise intact, and their ability to

effectively conduct its patterns of racketeering activities was not harmed.

          24.    On October 29, 2018, at 11:49 a.m., @AntiFashGordon published a massive

twenty-two count Tweet thread (a thread is a series of related Tweets) that doxed D’Ambly to his

estimated 20,000 followers. The dox publicly disclosed for the first time D’Ambly’s name,

hometown, photograph, employer, occupation, employer’s location, multiple telephone numbers




6
    https://help.twitter.com/en/rules-and-policies/enforcement-options (last accessed Sep. 15, 2020)
                                                  7
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 8 of 35 PageID: 10




for his employer, a labor union Referendum Board he chaired, and the names of the other

Referendum Board members.

       25.      In the dox, @AntiFashGordon labeled D’Ambly a “Nazi” and directed the Exoo

Enterprise associates to send harassing, intimidating, and threatening phone calls and Tweets to

the Daily News’s Twitter username @NYDailyNews, to extort D’Ambly’s termination. Exoo’s

dox directed:

             a. In the 19th Tweet, @AntiFashGordon directed his associates “stay on top of this,

                too. If you don’t hear back from @NYDailyNews, keep tweeting at them.” Call

                their printing facilities in Jersey City at (201) ***-**** (number provided in

                original Tweet) and warn them about Daniel D’Ambly…”

             b. A follow up Tweet included a second telephone number for the New York Daily

                News and a subsequent Tweet included the direct telephone number to

                D’Ambly’s print shop.

             c. Within minutes the Exoo Enterprise obeyed Exoo’s directive and flooded

                @NYDailyNews and @Teamsters with Tweets and phone calls that threatened

                the Daily News with violent attacks if D’Ambly was not terminated.

             d. Upon information and belief, from October 29, 2018, to January 11, 2019, the

                Exoo Enterprise directed no less than fifty-four (54) threatening Tweets to

                @Daily News plus an unknown number of threatening phone calls.

             e. D’Ambly was never told of the threats or warned to take safety precautions by

                anyone from the Daily News or Tribune.

       26.      On October 30, 2018, without warning D’Ambly of the dangerous threats,

Tribune engaged Insite Risk Management (“Insite”) to investigate D’Ambly. At the conclusion



                                                 8
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 9 of 35 PageID: 11




of their investigation, Insite produced the “Private Investigation Report” (“Report”) and provided

it to the Tribune on December 4, 2018. The Report acknowledged @AntiFashGordon’s doxing

was the impetus for the investigation and confirmed D’Ambly’s association with EHA. The

Report included videos of D’Ambly and others using imprudent language during political rallies.

       27.     On or before January 8, 2019, EHA posted flyers on public bulletin boards in

Princeton, New Jersey that announced an “It’s okay to be white” protest march purportedly

scheduled for January 12, 2019.

       28.     On January 9, 2019, @AntiFashGordon re-Tweeted the “It’s okay to be white”

march to his associates and again doxed D’Ambly by Tweeting, “If anyone wants their leaders

name, it’s Dan D’Ambly.”

       29.     On January 10, 2019, @AntiFashGordon published a second Tweet that

referenced EHA’s purported march and directed his associates to “show up and shut down” the

purported march “And please say hi to their leader, Dan D’Ambly for me.”

       30.     On January 10, 2019, D’Ambly was called to an interview with Jean Nechvatal

(“Nechvatal), Tribune’s Vice President, Talent Management & Learning and James R. Brill

(“Brill”), Daily News’s Sr. Vice President of Operations. D’Ambly was accompanied at the

meeting by Union Steward Pete Cairnie. During the meeting, D’Ambly was confronted with

content of the Report, but not informed of the report’s existence. D’Ambly acknowledged using

imprudent language in a private conversation during a protest.

       31.     On January 11, 2019, at 10:14 a.m., @AntiFashGordon again directed his

associates to shut down EHA’s purported January 12, 2019 “It’s okay to be white” march and

exhorted his associates “if you can, show up and show these pricks that we don’t tolerate hate in

our streets.” The Tweet included @NYDailyNews and doxed D’Ambly’s hometown again.



                                                9
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 10 of 35 PageID: 12




 Exoo encouraged violence to shut down the purported protest, but warned “Remember that the

 police won’t protect us here.”

        32.     Upon information and belief, at some point before 10:21 a.m. on January 11,

 2019, Edward Bushey, Sr. Vice President, General Manager, Manufacturing and Distribution at

 Tribune delivered recordings of the death threats to the Daily News. The callers threatened

 D’Ambly and stated the Daily News was responsible for “any violence or blood spilled is also on

 your hands.” One threatening caller’s phone number was captured.

        33.     On January 11, 2019, from 9:30 a.m. to 10:14 a.m., Twitter usernames

 @hubcityantifa, @NYCAntifa, and @Nstricklanded replied via Tweet to @AntiFashGordon’s

 instructions with coded messages that confirmed they followed his instructions and made threats.

        34.     Upon reason and belief, one of the death threat phone numbers is owned by a

 person who Tweeted mission confirmation to @AntiFashGordon on January 11, 2019.

        35.     On January 11, 2019, at 2:20 p.m., EHA Tweeted that the “It’s okay to be white”

 protest was a prank.

        36.     On January 11, 2019, at 3:30 p.m., D’Ambly was called to a second meeting with

 James Brill, Sr. Vice President of Operations for the Daily News to recap the previous days

 meeting. In the meeting, Brill issued D’Ambly a “Last and Final Warning” that stated the

 “ONLY reason that you are not being terminated immediately is because, thus far, we have not

 determined that your activities with NJEHA has occurred at work and/or derogatory comments

 were made about any co-workers.” The warning continued “should we learn that you engaged in

 any inappropriate speech or behavior in the workplace or with regard to any other employee, or

 if the Company or any of its employees suffer any backlash as a result of your association with




                                                10
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 11 of 35 PageID: 13




 the NJEHA, your conduct will be considered “work-related” and you will be terminated

 immediately.”

         37.     This meeting with Brill was a pre-text for D’Ambly’s termination. The meeting

 occurred five (5) hours after death threats were received, but Brill did not inform Plaintiff,

 because the Daily News intended to use the threats as evidence the company received “backlash”

 from D’Ambly’s conduct and was the “cause” of his termination.

         38.     At 4:34 p.m. on January 11, 2019, @AntiFashGordon replied to EHA’s Tweet by

 threatening D’Ambly whereby @AntiFashGordon threatened “Regardless, I’m gonna spend the

 next week wrecking your fucking life, Dan D’Ambly.”

         39.     In the evening of January 11, 2019, the Exoo Enterprise’s extended campaign of

 violent Tweets and threats of physical violence to D’Ambly came to fruition and his vehicle was

 “keyed” (scratched) and tires slashed while parked outside of his home on private property. An

 investigation report for a bias incident, criminal mischief, and harassment was filed with the

 South Brunswick Police Department.

         40.     Plaintiff reported to work the following day on January 12, 2019, but was not

 informed of the death threats received the day before.

         41.     On Sunday, January 13, 2019, at 10:16 a.m., five (5) days before D’Ambly’s

 official termination date @AntiFashGordon Tweeted to four of his associates that he “got a

 pretty reliable tip this morning that he’s not at the @NYDailyNews anymore…” in reference to

 Plaintiff.

         42.     On Monday, January 14, 2019, the Daily News called D’Ambly and told him not

 to report to work until informed otherwise.




                                                  11
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 12 of 35 PageID: 14




        43.     On January 16, 2019, during a phone conference with Brill, Nechvatal, and a

 Union representative, D’Ambly was played the recorded death threats and asked to identify the

 caller. D’Ambly was unable to identify the caller, but said it was the behavior of “Antifa types.”

 Brill was scornful of D’Ambly’s inability to identify the caller and blamed him for the threats.

 D’Ambly was terminated during this phone conference.

        44.     On January 23, 2019, Patrick LoPresti, President of Local One-L informed the

 Daily News that they were appealing D’Ambly’s termination pursuant to terms of the Contract.

        45.     On or about January 25, 2019, D’Ambly received his “Termination of

 Employment” letter, , signed by Brill and dated January 22, 2019. The letter informed Plaintiff

 his termination was effective January 18, 2019. The termination letter is imbued with Brill’s

 animus for D’Ambly. In the letter, Brill stated “your choice to take these repulsive actions has

 now put our workplace and employees at risk of counter attacks by Antifa.”

        46.     The termination letter falsely stated the Daily News learned of the death threats

 on January 14, 2019, contrary to emails that confirm the Daily News learned of the threats on

 January 11, 2019.

        47.     In the termination letter, Brill claimed the death threats received on January 11,

 2019, were the “cause” of D’Ambly’s termination, because the death threats meant D’Ambly

 “brought his activities” into the workplace, therefore, “we deem your actions to be work related

 and are terminating your employment for cause.”

        48.     At some point after January 23, 2019, the Union on behalf of D’Ambly filed a

 grievance with the American Arbitration Association, case number 01-19-0000-7178. The

 Union retained attorneys Thomas Kennedy (“Kennedy”) and Kate M. Swearengen




                                                 12
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 13 of 35 PageID: 15




 (“Swearengen”) of Cohen, Weiss, and Simon, LLP (collectively Kennedy, Swearengen and

 Cohen. Weiss and Simon, LLP shall be referred to as “CWS”) to represent Plaintiff.

        49.     Thereafter, D’Ambly had a phone conference with Kennedy to discuss the case.

 D’Ambly was acquainted with Kennedy for approximately twenty years due to his Union

 activities. D’Ambly explained the threats he received, property damage, and that his tires were

 slashed. D’Ambly stated “Tom, this Antifa are terrorists…” Kennedy angrily responded, “I do

 not consider Antifa to be terrorists and if you are going to continue referring to them (Antifa) as

 terrorists we are going to end this call.” Kennedy scoffed at D’Ambly’s desire to have his

 employment reinstated at the Daily News.

        50.      At some point thereafter, D’Ambly had his first case discussion phone

 conference with Kate Swearengen, who assumed representation. Without prompting,

 Swearengen explicitly informed D’Ambly that “she doesn’t agree with his politics and she

 doesn’t want to discuss them any further.” Like Kennedy, Swearengen dismissed D’Ambly’s

 wish to have his employment reinstated.

        51.     Kennedy and Swearengen’s revulsion of D’Ambly directed their representation

 and they failed to adequately research basic facts favorable to D’Ambly’s wish to be reinstated.

 CWS ignored Brill’s misrepresentation and veracity of the claimed “cause” of their client’s

 termination.

        52.     CWS failed to adequately investigate the sources of the doxing campaign. Had

 CWS engaged in reasonable investigation of the source of the dox they would have discovered

 @AntiFashGordon’s January 13, 2019, announcement that D’Ambly was terminated, which was

 one day before the Daily News claimed they learned of the “cause” of D’Ambly’s termination.




                                                  13
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 14 of 35 PageID: 16




        53.      On or about July 15, 2019, D’Ambly dejectedly executed the “Separation

 Agreement and Mutual General Release” negotiated by CWS that paid him a lump sum payment

 in exchange the Union would withdraw the pending arbitration case with prejudice.

        54.      As a result of Defendants’ misconduct D’Ambly has suffered substantial personal

 and property damage and been severely financially harmed.

                                      CLAIMS FOR RELIEF

                                             COUNT I

         Violation of New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 to – 49
       (as to Defendants Tribune Publishing Company and the New York Daily News)

        55.      Plaintiff repeats and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 54 with the same force and effect as if set forth in

 detail herein again.

        56.      Defendants Tribune and Daily News are employers as defined in N.J.S.A. 10:5-5.

        57.      Plaintiff is older than forty years (40) old and was an employee as defined in

 N.J.S.A. 10:5-5.

        58.      Defendants Tribune and Daily News discharged D’Ambly due to their enmity

 towards his racially identifiable associations, whereas non-white Tribune and Daily News

 employees who participate in racially identifiable associations are not punished or terminated,

 violated N.J.S.A. 10:5-12.

        59.      Defendants Tribune and Daily News undertook several pre-textual steps to mask

 D’Ambly’s discriminatory termination:

              a. Tribune hired a private investigation firm to invade D’Ambly’s privacy in an

                 unsuccessful effort to catch D’Ambly engaged in unlawful activity.




                                                 14
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 15 of 35 PageID: 17




              b. In the morning of January 11, 2019, the Daily News received death threats

                 intended to extort D’Ambly’s termination that they did not immediately disclose,

                 because they intended to use the threats pre-textually as the “cause” of Plaintiff’s

                 termination.

              c. In the afternoon of January 11, 2019, the Daily News issued D’Ambly a “Last and

                 Final Warning,” that warned him he would be immediately terminated if it were

                 discovered he brought his political activities into the workplace, but they did not

                 inform or warn D’Ambly of the death threats earlier received.

              d. D’Ambly was informed he was terminated on January 16, 2019.

              e. Subsequently, D’Ambly received a “Termination of Employment” letter dated

                 January 22, 2019, whereby, the Daily News falsely stated they discovered the

                 death threats on January 14, 2019, contrary to indisputable evidence they received

                 the death threats on January 11, 2019, which meant he “brought his activities into

                 the workplace” after he was warned. Daily News cited this fabrication as the

                 “cause” of D’Ambly’s termination.

        60.      As a direct and proximate result of defendants Tribune Publishing Company and

 the New York Daily News racially discriminatory termination, D’Ambly has suffered adverse

 consequences and continues to be damaged. D’Ambly is entitled to compensatory damages,

 equitable and declaratory relief, punitive damages, costs, and reasonable attorneys’ fees in an

 amount to be determined at trial, but which is in excess of $75,000.00.

                                             COUNT II

                    Tortious Interference with Prospective Economic Benefit

                    (as to defendant Christian Exoo a/k/a “AntiFashGordon”)



                                                  15
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 16 of 35 PageID: 18




        61.      Plaintiff repeats and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 60 with the same force and effect as if set forth in

 detail herein again.

        62.      D’Ambly was rightfully entitled to pursue lawful employment with the Daily

 News as a plate maker and dues paying member of the Union.

        63.      D’Ambly reasonably expected his employment to continue into the future and to

 benefit economically from his employment.

        64.      Defendant Exoo knew D’Ambly was employed by the Daily News and

 intentionally interfered with D’Ambly’s prospective economic benefits to be gained from

 continued employment.

        65.      Defendant Exoo intentionally and unjustifiably interfered with D’Ambly’s rights

 to pursue a lawful business.

        66.      Defendant Exoo’s interference caused D’Ambly’s employer to terminate his

 employment.

        67.      D’Ambly has suffered and will continue to suffer irreparable harm in the form of

 damage to his reputation, loss of income and financial hardship as a result of Exoo’s

 interference.

        68.      As a direct and proximate result of defendant Exoo’s interference with

 D’Ambly’s prospective economic benefits, D’Ambly has suffered adverse consequences and

 continues to be damaged. D’Ambly is entitled to compensatory damages, equitable and

 declaratory relief, punitive damages, costs, and reasonable attorneys’ fees in an amount to be

 determined at trial, but which is in excess of $75,000.00.

                                            COUNT III



                                                 16
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 17 of 35 PageID: 19




        Intrusion Upon Seclusion – Public Disclosure of Private Personal Information

                   (as to defendant Christian Exoo a/k/a “AntiFashGordon”)

        69.     Plaintiff repeats and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 68 with the same force and effect as if set forth in

 detail herein again.

        70.     In directing and carrying out a sustained effort to embarrass, defame and publicize

 private facts, including D’Ambly’s home address and familial relations without his consent,

 Defendant Exoo intentionally intruded upon the D’Ambly’s solitude and seclusion.

        71.     By conducting a sustained effort to embarrass, defame and publicize private facts

 without the consent of the D’Ambly, including D’Ambly’s home address and familial relations,

 defendants intentionally intruded upon the D’Ambly’s solitude and seclusion.

        72.     Defendant Exoo intentionally intruded on D’Ambly’s solitude and seclusion in a

 manner that is highly offensive to a reasonable person.

        73.     D’Ambly did not consent to Defendants intrusion.

        74.     As a direct and proximate result of defendant Exoo’s intrusion upon his seclusion,

 D’Ambly has suffered adverse consequences and continues to be damaged. D’Ambly is entitled

 to compensatory damages, equitable and declaratory relief, punitive damages, costs, and

 reasonable attorneys’ fees in an amount to be determined at trial, but which is in excess of

 $75,000.00.

                                            COUNT IV

  Violation of N.J.S.A. 2C:33-4.1 and N.J.S.A. 2C:30-31(a) Cyber-Harassment and Stalking

                   (as to defendant Christian Exoo a/k/a “AntiFashGordon”)




                                                 17
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 18 of 35 PageID: 20




        75.     Plaintiff repeats and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 74 with the same force and effect as if set forth in

 detail herein again.

        76.     Defendant Exoo encouraged and incited others to violence against D’Ambly and

 conducted an ongoing campaign that intruded D’Ambly’s life.

        77.     Defendant Exoo intentionally and knowingly sent, commented, and posted

 D’Ambly’s private and involuntarily disclosed personal information to social media networking

 sites to purposely harass, intimidate, and threaten D’Ambly.

        78.     By encouraging others to inflict physical harm to D’Ambly’s person and property.

        79.     By encouraging others to commit crimes against D’Ambly that resulted in

 D’Ambly receiving death threats and sustaining physical damage to his personal property

        80.     As a direct and proximate result of Defendant Exoo’s cyber-harassment and

 stalking D’Ambly has suffered adverse consequences and continues to be damaged. D’Ambly is

 entitled to compensatory damages, equitable and declaratory relief, punitive damages, costs, and

 reasonable attorneys’ fees in an amount to be determined at trial, but which is in excess of

 $75,000.00.

                                            COUNT V

                  Violation of 18 U.S.C. § 875(c) – Interstate Communications

                   (as to defendant Christian Exoo a/k/a “AntiFashGordon”)

        81.     Plaintiff repeats and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 80 with the same force and effect as if set forth in

 detail herein again.




                                                 18
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 19 of 35 PageID: 21




        82.     By using an interactive computer service to intentionally transmit threats of

 physical violence to Plaintiff via interstate communications.

        83.     By directing an enterprise that is engaged in an interstate campaign of violent

 threats to Plaintiff for the purpose of injuring and endangering D’Ambly’s personal safety.

        84.     By directing associates to “stay on top of this, too. If you don’t hear back from

 @NYDailyNews, keep tweeting at them” Exoo transmitted threats in interstate commerce.

        85.     By explicitly threatening D’Ambly via an interactive computer service, by

 Tweeting “Regardless, I’m gonna spend the next week wrecking your fucking life, Dan

 D’Ambly” Exoo transmitted threats in interstate commerce.

        86.     As a direct and proximate result of defendant Exoo’s use of interstate

 communications to threaten and harm D’Ambly he suffered adverse consequences and continues

 to be damaged. D’Ambly is entitled to compensatory damages, equitable and declaratory relief,

 punitive damages, costs, and reasonable attorneys’ fees in an amount to be determined at trial,

 but which is in excess of $75,000.00.

                                            COUNT VI

                            Violation of 18 U.S.C. 2261A(2) –Stalking

                   (as to defendant Christian Exoo a/k/a “AntiFashGordon”)

        87.     Plaintiff repeats and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 86 with the same force and effect as if set forth in

 detail herein again.

        88.     Beginning in or about January 2018, Defendant Exoo used an interactive

 computer service to surveil and stalk D’Ambly with the intent to harass, intimidate, threaten, and

 injure D’Ambly.



                                                 19
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 20 of 35 PageID: 22




        89.     As a result of stalking D’Ambly, Defendant discovered D’Ambly’s true personal

 identity and then disseminated the information using an interactive computer service with

 instructions to associates to harass, intimidate, and endanger D’Ambly’s personal safety.

        90.     Defendant Exoo used an interactive computer service to direct others to harass,

 intimidate, and threaten others in order to extort D’Ambly’s termination from lawful

 employment.

        91.     Defendant Exoo’s conduct caused D’Ambly to reasonably fear for the safety of

 himself and his family, and caused him to suffer severe emotional and financial distress.

        92.     As a direct and proximate result of defendant Exoo’s stalking in violation of 18

 U.S.C. § 2261A(2) D’Ambly has suffered adverse consequences and continues to be damaged.

 D’Ambly is entitled to compensatory damages, equitable and declaratory relief, punitive

 damages, costs, and reasonable attorneys’ fees in an amount to be determined at trial, but which

 is in excess of $75,000.00.

                                           COUNT VII

                               Employer’s Breach of its Duty to Warn

       (as to Defendants Tribune Publishing Company and the New York Daily News)

        93.     Plaintiff repeats and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 92 with the same force and effect as if set forth in

 detail herein again.

        94.     Defendants Tribune and Daily News received a stream of death threats directed at

 Plaintiff over a two and one-half month period, but they never warned D’Ambly.

        95.     Defendants Tribune and Daily News never warned D’Ambly to take

 precautionary measures as he entered or exited the workplace.



                                                 20
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 21 of 35 PageID: 23




        96.     Defendants Tribune and Daily News did not take steps to increase the safety of

 D’Ambly and other employees as they entered and exited the workplace.

        97.     Defendants Tribune and Daily News did not secure the workplace in order to

 protect D’Ambly and others.

        98.     As he was not aware of the threats, D’Ambly could not take steps to protect

 himself and his property and as a result his property was damaged on January 11, 2019.

        99.     Defendants Tribune and Daily News had a duty to warn their employee he was

 the direct target of the death threats they received.

        100.    As a direct and proximate result of defendants Tribune and Daily News’ failure to

 warn D’Ambly has suffered adverse consequences and continues to be damaged. D’Ambly is

 entitled to compensatory damages, equitable and declaratory relief, punitive damages, costs, and

 reasonable attorneys’ fees in an amount to be determined at trial, but which is in excess of

 $75,000.00.

                                             COUNT VIII

                   Violations of N.J.S.A 2C:41-1 to – 2C:41-6.2 (Racketeering)

 (as to defendant Christian Exoo a/k/a “AntiFashGordon,” St. Lawrence University, Vijaya
                     Gadde, and Twitter, Inc., the “Exoo Enterprise”)

        101.    Plaintiff repeats and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 100 with the same force and effect as if set forth in

 detail herein again.

        102.    The “Exoo Enterprise” is directed by defendant Christian Exoo a/k/a

 “AntiFashGordon,” and consists of associates St. Lawrence University, including their

 employees and agents, Vijaya Gadde, and Twitter, Inc., including their employees and agents,

 and unknown associates.

                                                   21
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 22 of 35 PageID: 24




        103.    Defendant Exoo used an interactive computer service to direct the Exoo

 Enterprise’s patterns of racketeering activities as defined by N.J.S.A. 2C:41(a)(1) to extort

 D’Ambly’s termination from the Daily News.

            a. The Exoo Enterprise threatened the Daily News via Tweets and phone calls and

                related activities prohibited by N.J.S.A. 2C:41-2.

            b. Exoo Enterprise committed multiple prohibited by N.J.S.A. 2C:41(a)(1)(h).

            c. Exoo Enterprise committed multiple prohibited by N.J.S.A. 2C:41(a)(1)(bb)

        104.    As a direct result of the Exoo Enterprises patterns of racketeering activities,

 D’Ambly was terminated from his employment.

        105.    As a direct and proximate result of Defendants’ patterns of racketeering activities

 D’Ambly has suffered adverse consequences and continues to be damaged. D’Ambly is entitled

 to compensatory damages, equitable and declaratory relief, punitive damages, costs, and

 reasonable attorneys’ fees in an amount to be determined at trial, but which is in excess of

 $75,000.00.

                                            COUNT IX

                        Violations of 18 U.S.C. §§ 1962(c) – Racketeering

               Multiple violations of RICO predicates 18 U.S.C. §§ 1951 and 1952

 (as to defendant Christian Exoo a/k/a “AntiFashGordon,” St. Lawrence University, Vijaya
                     Gadde, and Twitter, Inc., the “Exoo Enterprise”)

        106.    Plaintiff repeats and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 105 with the same force and effect as if set forth in

 detail herein again.




                                                 22
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 23 of 35 PageID: 25




        107.    Each of the individuals and entities is a “person” within the meaning of 18 U.S.C.

 § 1961(3) who conducted the affairs of the enterprise, through a pattern of racketeering activity

 in violation of 18 U.S.C. § 1962(c).

        108.    The Exoo Enterprise is an enterprise within the meaning of 18 U.S.C. 1961(4),

 directed by defendant Christian Exoo a/k/a “AntiFashGordon,” and consisting of St. Lawrence

 University, including their employees and agents, Vijaya Gadde, and Twitter, Inc., including

 their employees and agents, and unknown associates. The Exoo Enterprise was created to dox

 fascists and white supremacists in order to use the doxed information to conduct patterns of

 racketeering activities to threaten violence, intimidate, harass, and extort others to achieve the

 enterprises mission of causing employment terminations, educational expulsions, physical injury,

 and personal harm to the persons doxed. The Exoo Enterprise functions as an organization and

 continuing unit to effectuate patterns of racketeering activity.

        109.    Upon information and belief, multiple generations of Exoo’s family are or were

 employed by St. Lawrence University. Exoo’s activities are well known to St. Lawrence faculty

 and administrators, who allow Exoo to direct the enterprise from St. Lawrence property, from his

 place of employment, during his normal work hours using St. Lawrence equipment and

 information technology. St. Lawrence consents to Exoo’s use of St. Lawrence property to direct

 the enterprise, and participates in the Exoo Enterprise, because they believe the patterns of

 racketeering activities helps St. Lawrence’s achieve their global mission.

        110.    Defendant Exoo uses his employment, teaching, and lecturing at St. Lawrence

 with the consent and approval of St. Lawrence to recruit students to join the Exoo Enterprise as

 associates. In concert with other associates, the Exoo Enterprise, directed by defendant Exoo




                                                  23
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 24 of 35 PageID: 26




 created and maintained systematic links for the common purpose of doxing targeted fascists and

 white supremacists, and then threaten, harass, and extort others to cause harm to their targets.

        111.    At all times relevant, Gadde was the only Twitter employee authorized to

 permanently ban Twitter users. 7

        112.    Defendant Exoo is and was well known to Gadde and Twitter, because Gadde and

 Twitter have twice before permanently banned Exoo due to habitual doxing.

        113.    Gadde and Twitter agreed to associate with the Exoo Enterprise when they

 breached their own TOS to conspire with a recidivist ban evader, and permitted the enterprise

 leader to create ban evasion account “@AntiFashGordon,” which Gadde and Twitter knew was

 purposely created to dox unsuspecting persons, in order to direct associates in patterns of

 racketeering activities.

        114.    Gadde and Twitter associate and participate in the Exoo Enterprise’s patterns of

 racketeering, by virtue of their affirmative decision to allow Exoo, a three-time ban evader and

 known habitual doxer, create a ban evasion account in direct contradiction of their TOS and

 enforcement rules, through which, the Exoo Enterprise conducts its patterns of racketeering.

        115.    Upon information and belief Gadde and Twitter have received hundreds and

 likely thousands of complaints directly to their individual Twitter accounts and through Twitter’s




 7
   Meet Vijaya Gadde, an Indian-born Twitter head who decides on blocking tweets, users, The
 Economic Times, (Jan. 16, 2020) https://economictimes.indiatimes.com/tech/internet/meet-
 vijaya-gadde-an-indian-born-twitter-head-who-decides-on-blocking-
 tweets/articleshow/73281445.cms, last accessed September 12, 2020. See also, Twitter’s Top
 Lawyer Is Final Word On Blocking Tweets – Even Donald Trump’s, Bloomberg.com,(Jan. 15,
 2020) https://www.bloomberg.com/news/articles/2020-01-15/twitter-s-gadde-is-final-word-on-
 blocking-tweets-even-trump-s, last accessed September 12, 2020; Meet Twitter’s top lawyer,
 who has the final word on blocking tweets – including Donald Trump’s, Fortune.com, (Jan. 15,
 2020) https://fortune.com/2020/01/15/twitter-top-lawyer-vijaya-gadde-blocks-tweets-donald-
 trump/, last accessed September 12, 2020.
                                                 24
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 25 of 35 PageID: 27




 TSC regarding the Exoo Enterprise’s doxing. But Gadde and Twitter choose to ignore the

 avalanche of doxing and abusive behavior complaints and refuse to enforce their own policies in

 order to facilitate the patterns of racketeering activities directed by known ban evasion account,

 @AntiFashGordon.

         116.    Gadde personally participates in, and benefits from the Exoo Enterprise’s patterns

 of racketeering activities, because she has publicly stated her personal disdain for fascists and

 white supremacists, and she is “very, very focused on that…the KKK, the American Nazi Party,”

 because that “was what my parents had to deal with” where she grew up on the Texas-Louisiana

 border. 8 Gadde participates in the Exoo Enterprise, because of an Oresteian desire to avenge her

 parents perceived mistreatment. Gadde and Twitter are the lynchpin of the Exoo Enterprise.

 Without Gadde and Twitter’s consent and participation, the Exoo Enterprise could not conduct

 its patterns of racketeering activities.

         117.    Twitter benefits economically from the Exoo Enterprise’s patterns of racketeering

 activities, because @AntiFashGordon has an extremely large Twitter following, one of the

 largest follower bases of all Twitter users, and the account drives a tremendous amount of

 internet traffic to Twitter, which potentially increases Twitter’s ad revenue.

         118.    Twitter benefits socially from the Exoo Enterprise’s patterns of racketeering

 activities because the Exoo Enterprise’s doxing of fascists and white supremacists imparts a

 social benefit on Twitter as it is seen as a defender of “marginalized communities” and provides

 cover for their stated business goal of creating what Twitter describes as “safer” conversations.




 8
  Twitter’s Kayvon Beykpour and Vijaya Gadde: the Code Conference interview (transcript),
 Vox.com (June 27, 2019) https://www.vox.com/recode/2019/6/27/18760444/twitter-kayvon-
 beykpour-vijaya-gadde-kara-swisher-peter-kafka-code-conference-interview-transcript, last
 accessed September 12, 2020.
                                                  25
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 26 of 35 PageID: 28




        119.    The Exoo Enterprise engages in and affects interstate commerce, because, inter

 alia, it threatens violence to persons and property of others throughout the United States in

 furtherance of a plan that reaches into the several states to disrupt economic activity. The Exoo

 Enterprise has caused severe economic hardship to targeted persons, such as D’Ambly and

 negatively impacted local economies throughout the United States.

        120.    Pursuant to and in furtherance of their violent doxing campaign, Defendants

 directed and participated in the affairs of the Exoo Enterprise through patterns of racketeering

 activity, including multiple acts indictable under 18 U.S.C. §§ 1951 (Interference with commerce

 by threats or violence) and 1952 (use of interstate facilities to conduct unlawful activity).

        121.    The conduct of the Exoo Enterprise described above constitutes “racketeering

 activity” within the meaning of 18 U.S.C. § 1961(1). Defendants’ decisions and activity in

 connection with the Exoo Enterprise to routinely conduct its transactions in such a manner

 constitutes “patterns of racketeering activity” within the meaning of 18 U.S.C. § 1961(5).

        122.    By virtue of these violations of 18 U.S.C. § 1962(c), Defendants are liable to

 D’Ambly for three times the damages sustained, plus the costs of this suit, including reasonable

 attorneys’ fees.

        123.    As a direct and proximate result of Defendants patterns of racketeering activity

 D’Ambly has suffered adverse consequences and continues to be damaged in an amount to be

 determined at trial, but which is in excess of $75,000.00.

        124.    As a direct and proximate result of the Exoo Enterprise’s patterns of racketeering

 activities D’Ambly has suffered adverse consequences and continues to be damaged. D’Ambly

 is entitled to compensatory damages, equitable and declaratory relief, punitive damages, costs,




                                                  26
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 27 of 35 PageID: 29




 and reasonable attorneys’ fees in an amount to be determined at trial, but which is in excess of

 $75,000.00.

                                               COUNT X

                           Violation of 18 U.S.C. § 1962(d) (Conspiracy)

 (as to defendant Christian Exoo a/k/a “AntiFashGordon,” St. Lawrence University, Vijaya
                     Gadde, and Twitter, Inc., the “Exoo Enterprise”)

         125.    Plaintiff repeats and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 124 with the same force and effect as if set forth in

 detail herein again.

         126.    Section 1962(d) of RICO provides “shall be unlawful for any person to conspire

 to violate any provisions of subsection (a), (b), or (c) of this section.”

         127.    Defendants have violated 18 U.S.C. § 1962(d) by conspiring to associate and

 participate in the Exoo Enterprise’s patterns of racketeering activities as defined in 18 U.S.C.

 1962(c). The object of this conspiracy is to conduct, direct and participate in, directly or

 indirectly, the Exoo Enterprise’s patterns of racketeering activity.

         128.    Defendants have engaged in numerous overt and predicate racketeering acts in

 furtherance of the conspiracy, including threatening, intimidating, and extorting others to cause

 harm to their targets.

         129.    The nature of the above-described acts of Defendants and co-conspirators acts in

 furtherance of the conspiracy gives rise to an inference that they not only agreed to the objective

 of an 18 U.S.C. 1962(d) violation, but they were aware that their ongoing extortionate acts have

 been, and are part of an overall pattern of racketeering activity demonstrated through related and

 continuous acts.




                                                   27
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 28 of 35 PageID: 30




        130.    Defendants sought to and have engaged in the commission of, and continue to

 commit overt acts, including the following unlawful racketeering predicate acts:

            a. Multiple instances of interference with commerce by threats of violence in

                violation of 18 U.S.C. § 1951; and

            b. Multiple instances of use of interstate facilities to conduct unlawful activity

                violations of 18 U.S.C. § 1952.

        131.    As a direct and proximate result of Defendants’ multiple overt acts and predicate

 acts in furtherance of the Exoo Enterprise, in violation of 18 U.S.C. § 1962(d), by conspiring to

 violate 18 U.S.C. 1962(c), Plaintiff has been and continues to be injured by Defendants’ conduct.

        132.    By virtue of these violations of 18 U.S.C. § 1962(d), Defendants are liable to

 D’Ambly for three times the damages sustained, plus the costs of this suit, including reasonable

 attorneys’ fees.

        133.    As a direct and proximate result of Defendants patterns of racketeering activity

 D’Ambly has suffered adverse consequences and continues to be damaged. D’Ambly is entitled

 to compensatory damages, equitable and declaratory relief, punitive damages, costs, and

 reasonable attorneys’ fees in an amount to be determined at trial, but which is in excess of

 $75,000.00.

                                            COUNT XI

                                      Negligent Entrustment

                       (as to defendants Vijaya Gadde and Twitter, Inc.)

        134.    Plaintiff repeats and incorporates herein by reference each and every one of the

allegations contained in paragraphs 1 through 133 with the same force and effect as if set forth in

detail herein again.



                                                  28
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 29 of 35 PageID: 31




        135.    Defendant Exoo is a notorious and infamous doxer, who relies on Twitter to dox

unsuspecting people and direct his enterprise.

        136.    Due to habitual doxing and abusive behavior, Twitter has previously permanently

banned two accounts controlled by defendant Exoo, @ChrisExoo and @ChristianExoo.

        137.    Upon information and belief, Twitter received hundreds of complaints that

defendant Exoo was habitually doxing under Twitter username @DoxSavage.

        138.    In lieu of a third permanent ban Twitter agreed to allow defendant Exoo to

undergo a name change from @DoxSavage to @AntifashGordon, contrary to Twitter’s TOS.

        139.     Subsequent to Twitter’s agreement to allow defendant Exoo to change his Twitter

username to @AntiFashGordon, Vijaya Gadde and Twitter’s Safety Council have received

numerous doxing complaints.

        140.    Gadde was the only person at Twitter with authority to decide permanent bans

and she knew Exoo is a habitual doxer, but she ignored that knowledge and agreed to allow him

to change his username and continue doxing.

        141.    Gadde recklessly ignored Twitter’s TOS against ban evasion accounts and

allowed Exoo to change his name from @DoxSavage to @AntiFashGordon, thereby, entrusting

Exoo with the instrumentality to direct the Exoo Enterprise’s patterns of racketeering activities.

        142.     As a direct and proximate result of defendant Gadde and Twitter’s negligent

entrustment D’Ambly has suffered adverse consequences and continues to be damaged.

D’Ambly is entitled to compensatory damages, equitable and declaratory relief, punitive

damages, costs, and reasonable attorneys’ fees in an amount to be determined at trial, but which is

in excess of $75,000.00.

                                            COUNT XII



                                                 29
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 30 of 35 PageID: 32




                  Breach of Implied Covenant of Good Faith – Promissory Estoppel

                         (as to defendants Vijaya Gadde and Twitter, Inc.)

           143.   Plaintiff repeats and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 142 with the same force and effect as if set forth in

 detail herein again.

           144.   Defendant Twitter’s TOS prohibit doxing and ban evasion accounts.

           145.   Defendant Twitter created a Trust and Safety Council department to investigate

 violations of their TOS to remove abusive content and protect others from abusive behaviors of

 others.

           146.   Twitter’s created the Trust and Safety Council to prohibit abusive behavior by

 Twitter users and promised victims of abusive behavior would be protected.

           147.   Gadde is the executive in charge of Twitter’s Trust and Safety council, and the

 only person at Twitter with authority to allow Exoo to create a ban evasion account.

           148.   Defendant Twitter allowed defendant Exoo to create a ban evasion account fully

 aware he was a habitual doxer, who used Twitter to harm others.

           149.    Defendant Exoo as @AntiFashGordon doxed D’Ambly, threatened violence to

 D’Ambly and his employer to extort his termination.

           150.   Gadde, Twitter Support and Twitter Trust and Safety received contemporaneous

 complaints that @AntiFashGordon doxed D’Ambly, but took no action.

           151.   Twitter refused to protect Plaintiff from the Exoo Enterprise’s abusive behavior

 and has not removed Plaintiff’s doxed information or banned the Exoo Enterprise, who continues

 to abuse and habitually dox.




                                                  30
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 31 of 35 PageID: 33




        152.    Twitter assumed liability for the harm that flows from defendant Exoo’s doxing

 when they neglected to remove D’Ambly’s doxed information in violation of their TOS.

        153.    As a direct and proximate result of defendant Gadde and Twitter’s breach of their

 assumed duty to remove D’Ambly’s doxed private information D’Ambly has suffered adverse

 consequences and continues to be damaged. D’Ambly is entitled to compensatory damages,

 equitable and declaratory relief, punitive damages, costs, and reasonable attorneys’ fees in an

 amount to be determined at trial, but which is in excess of $75,000.00.

                                           COUNT XIII

                                        Legal Malpractice

                        (as to defendant Cohen, Weiss, and Simon, L.L.P.)

        154.    Plaintiff repeats and incorporates herein by reference each and every one of the

 allegations contained in paragraphs 1 through 153 with the same force and effect as if set forth in

 detail herein again.

        155.    As a result of their personal revulsion of D’Ambly and his political beliefs CWS

 failed to adequately represent and protect D’Ambly’s rights.

        156.    Defendant CWS neglected to perform necessary case research, legal research, and

 investigation of the accusations against D’Ambly.

        157.    As a result of CWS’s inadequate legal research and investigation they failed to

 protect D’Ambly from the extortionate and criminal conduct of others.

        158.    As a result of CWS’s failure to adequately investigate D’Ambly’s doxing they

 failed to learn that @AntiFashGordon publicly announced D’Ambly’s termination on January

 13, 2019, which occurred five days before his official termination date, and one day before the

 purported “cause” of his termination was discovered.



                                                 31
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 32 of 35 PageID: 34




        159.    CWS failed to challenge Brill’s blatant misrepresentations regarding the timing of

 the alleged ‘cause’ of D’Ambly’s termination.

        160.    CWS’s revulsion of D’Ambly and his political beliefs caused them to ignore an

 obvious racially discriminatory pre-textual termination spotlighted by the private investigation,

 last and final warning, and falsely claimed cause of D’Ambly’s termination.

        161.    As a direct and proximate result of CWS’s legal malpractice that flowed from

 their firmwide enmity of D’Ambly’s political beliefs D’Ambly has suffered adverse

 consequences and continues to be damaged. D’Ambly is entitled to compensatory damages,

 equitable and declaratory relief, punitive damages, costs, and reasonable attorneys’ fees in an

 amount to be determined at trial, but which is in excess of $75,000.00.

                                      PRAYER FOR RELIEF

 WHEREFORE, Plaintiff pray for relief as follows:

        1.      Demands judgment against Defendants, jointly and severally, in an amount to be

 determined at trial plus interest, including, but not limited to, all emotional distress, back pay,

 punitive damages, liquidated damages, statutory damages, attorneys’ fees, costs, and

 disbursements, and for such relief as the Court deems just and proper.

        2.      On Plaintiff’s RICO claims: compensatory damages and enhancement of damages

 Plaintiff has sustained as a result of Defendants’ conduct as may be permitted under the relevant

 statutes, such amount to be determined at trial, plus Plaintiff’s costs in this suit, including

 reasonable attorneys’ fees;

        3.      On Plaintiff’s tortious interference, legal malpractice, intrusion upon seclusion,

 stalking and harassment claims: compensatory and punitive damages in an amount to be

 determined at trial.



                                                   32
Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 33 of 35 PageID: 35




                                          JURY DEMAND

          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

 jury on all issues so triable.


 Dated:          September 21, 2020

                                               Respectfully Submitted,
                                               LAW OFFICE OF PATRICK TRAINOR, ESQ., LLC
                                               Attorney for Plaintiff


                                               ______________________________
                                                 Patrick Trainor
                                                 848 Paterson Avenue
                                                 East Rutherford, New Jersey 07073
                                                 (201) 777-3327
                                                 pt@ptesq.com




                                                  33
                Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 34 of 35 PageID: 36
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
DANIEL D'AMBLY                                                                                              CHRISTIAN EXOO a/k/a AntiFashGordon; ST. LAWRENCE
                                                                                                            UNIVERSITY; TRIBUNE PUBLISHING COMPANY, LLC; NEW YORK
                                                                                                            DAILY NEWS; VIJAYA GADDE; TWITTER, INC., JOHN DOE 1-10
    (b) County of Residence of First Listed Plaintiff             MIDDLESEX                                   County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
LAW OFFICE OF PATRICK TRAINOR
848 PATERSON AVENUE
EAST RUTHERFORD, NEW JERSEY 07073

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           18 U.S.C. § 1962, 18 U.S.C. § 1964
VI. CAUSE OF ACTION Brief description of cause:
                                           Defendants committed multiple violations of 18 U.S.C. §§ 1951 and 1952
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/21/2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
              Case 2:20-cv-12880-JMV-JAD Document 1-1 Filed 09/21/20 Page 35 of 35 PageID: 37
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
